DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2018, 12/11/2019, 3/26/2020, 6/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brenda Holmes on 1/26/2021.
The application has been amended as follows: 
Claims 1-17 remains as filed in 12/28/2020.
Withdrawn claims 18-22 has been cancelled. 

Thereby, the current allowable set of claims is as follows: 

1. (Currently Amended) A method for extending battery life, comprising: 
entering a battery powered mode, wherein a battery powers a system that includes a driver and a load while in the battery powered mode; 
controlling the driver to maintain load power at a predetermined power level;

comparing the temperature information to a rollback temperature range; 
when the temperature information indicates a temperature within the rollback temperature range, initiating a power rollback while the system is in the battery powered mode, by:
decreasing load power from the predetermined power level to a first rollback power level between a first rollback time and a second rollback time, wherein the first rollback power level is less than the predetermined power level;
 maintaining load power output by the driver at the first rollback power level from the second rollback time until a predetermined time; 
between the predetermined time and a third rollback time decreasing the load power from the first rollback power level to a second rollback power level; and 
maintaining the load power at the second rollback power level until exiting the battery powered mode.

2. (Original) The method of claim 1, further comprising: entering the battery powered mode in response to detecting a loss of AC power.

3. (Original) The method of claim 1, wherein a difference between the predetermined power level and the first rollback power level and a difference between the first rollback power level and the second rollback power level are approximately equal.

4. (Original) The method of claim 1, wherein controlling the driver to maintain load power at a predetermined power level comprises controlling the driver so that the driver gradually increases 

5. (Original) The method of claim 1, further comprising: using the temperature information to determine the first rollback power level.

6. (Currently Amended) The method of claim 1, further comprising:
 prior to the predetermined time, receiving additional temperature information; and 
comparing the additional temperature information to the rollback temperature range. 

7. (Currently Amended) The method of claim 1, further comprising: receiving a value for at least one of: the rollback temperature range, the predetermined time, or the first rollback power level from a remote device via a wireless interface.

8. (Currently Amended) A method for extending battery life, comprising: 
entering a battery powered mode, wherein a battery powers a system that includes a driver and a load while in the battery powered mode; 
controlling the driver to maintain load power at a predetermined power level; 
receiving information related to a battery operating characteristic; 
comparing the battery operating characteristic information to a rollback range; 
when the battery operating characteristic information indicates a value within the rollback range, initiating a power rollback while system is in the battery powered mode, by:

maintaining load power output by the driver at or below the first rollback power level from the second rollback time until exiting the battery powered mode; 
evaluating additional battery operating characteristic information between the second rollback time and exiting the battery powered mode to determine whether to decrease the load power from the first rollback power level to a second rollback power level; and 
when the additional battery operating characteristic information indicates a value within a second rollback range, decreasing the load power to the second rollback power level, wherein the second rollback power level is less than the first rollback power level.

9. (Original) The method of claim 8, further comprising: entering the battery powered mode in response to detecting a loss of AC power.

10. (Currently Amended) The method of claim 8, wherein the battery operating characteristic information corresponds to at least one of a battery temperature, a battery age, and a number of hours of battery operation.

11. (Currently Amended) The method of claim 8, further comprising: when the additional battery operating characteristic information indicates a subsequent value within a third rollback range, decreasing the load power to a third rollback power level.



13. (Currently Amended) A system, comprising: 
a battery; 
a driver capable of powering a load using the battery while in a battery powered mode; and
 a controller having an input for receiving temperature information for the battery and an output for controlling the driver, wherein while in the battery powered mode, the controller is configured to:
 control the driver so that the driver powers the load to a predetermined power level; 
compare the temperature information to a rollback temperature range; 
when the temperature information indicates a temperature within the rollback temperature range, initiating a power rollback while the system is in the battery powered mode by:
 at a first rollback time, controlling the driver to reduce load power from the predetermined power level to a first rollback power level, wherein the first rollback power level is less than the predetermined power level; 
maintaining the load power at the first rollback power level until a second rollback time; and at the second rollback time, controlling the driver to reduce load power from the first rollback power level to a second rollback power level, wherein the second rollback power level is less than the predetermined power level.



15. (Original) The system of claim 13, further comprising: an input for receiving AC power from an AC power source; a battery charger for receiving AC power from the input and charging the battery; and an AC detect circuit for detecting a presence of AC power at the input, wherein the controller further comprises an input for receiving an AC detect signal and is further operable to enter a battery powered mode when the AC detect signal indicates a loss of the AC power.

16. (Original) The system of claim 13, further comprising a battery pack, wherein the battery pack includes the battery and a temperature sensor for providing the temperature information.

17. (Original) The system of claim 13, wherein the controller controls the driver so that the driver powers the load to a predetermined power level by controlling the driver so that the driver gradually increases power to the load from approximately zero to the predetermined power level over a predetermined time interval.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Wan teaches a method for extending battery life (arrangement of temperature detector 233 in Fig. 2 extends the service time of the external rechargeable battery 113) [0073], comprising:

entering a battery powered mode (battery 113 powers the system) [0069], wherein a battery powers a system that includes a driver and a load (Fig. 2 shows battery 113 powers a system that includes a driver ie. constant current controller 111 and a load 114);
controlling the driver to maintain load power at a predetermined power level (microprocessor 103 controls the constant current controller 111 to maintain the load power at a predetermined power level) [0072];
receiving ambient temperature information for the battery (temperature detector 233 detects the ambient temperature information for the battery 113) [0072-0073].

	However, Wan (US 2017/0310160) and relevant prior arts fails to teach: 

when the temperature information indicates a temperature within the rollback temperature range, initiating a power rollback while the system is in the battery powered mode, by:
decreasing load power from the predetermined power level to a first rollback power level between a first rollback time and a second rollback time, 
wherein the first rollback power level is less than the predetermined power level;
 	maintaining load power output by the driver at the first rollback power level from the second rollback time until a predetermined time; 
between the predetermined time and a third rollback time decreasing the load power from the first rollback power level to a second rollback power level; and 
maintaining the load power at the second rollback power level until exiting the battery powered mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836